Order entered December 8, 2017




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-17-00955-CV

                      IN RE LAKEITH RAQIB AMIR-SHARIF, Relator

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-09-13818-J

                                            ORDER
         Before the Court are relator’s first motion and second motion for this Court to order the

trial court to comply with the Court’s September 25, 2017 opinion and order conditionally

granting relator’s petition for writ of mandamus. This Court served a writ of mandamus on the

trial judge on December 5, 2017 and ordered her to comply with the September 25, 2017 opinion

and order by 12:00 p.m. on December 7, 2017. The trial judge has now complied with the writ

of mandamus and with the September 25, 2017 opinion and order. Accordingly, we DENY

relator’s motions as moot.

         We DIRECT the Clerk of this Court to provide relator with copies of the December 5,

2017 writ of mandamus and officer’s return, the trial court’s December 6, 2017 order denying

relator’s motion to reinstate, and the trial court’s December 6, 2017 order determining appellate

costs.
/s/   LANA MYERS
      JUSTICE